Citation Nr: 0531583	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for lumbosacral strain with degenerative joint 
disease.

2.  Entitlement to a higher (compensable) initial evaluation 
for irritable bowel syndrome (IBS) with diarrhea. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
December 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, Office 
(RO), which, in pertinent part, granted the veteran service 
connection for a low back disorder and IBS and rated these 
disorders as 10 percent and noncompensably disabling, 
respectively. 

In January 2005, the veteran appeared at the RO and offered 
testimony at a videoconference hearing in support of his 
claim before the undersigned acting Veterans Law Judge 
sitting in Washington, DC.  A transcript of the veteran's 
testimony has been associated with his claims file.

This case was previously before the Board and, in March 2005, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  Resolving all benefit of the doubt in the veteran's 
favor, and taking into consideration the veteran's complaints 
of functional impairment due to pain and pain on motion, 
during the full course of the veteran's appeal, the veteran's 
service-connected low back disorder has been manifested by 
pain and mild to moderate, but not severe, limitation of 
motion of the lumbar spine, as evidenced by limited lateral 
bending and lumbar extension at a June 2005 VA examination 
(but normal lumbar flexion and lateral rotation), and as 
objectively corroborated by October 2002 X-ray findings of 
evolving mild to moderate osteoarthritic changes at the L5-S1 
level.

2.  The veteran's IBS is productive of no more than mild 
disturbances of bowel function with occasional episodes of 
abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no higher, for the veteran's service connected low back 
disability, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5292 and 5295 (2002); 
Diagnostic Codes 5235 to 5243 (2004).

2.  The criteria for a compensable initial evaluation for IBS 
are not met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 7319 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  Under 38 U.S.C.A. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.

In the present case, the veteran's appeal involves the 
"downstream" issues of higher initial ratings for a low 
back disability and IBS, as assigned in a November 2002 
rating decision awarding service connection for those 
disabilities.  See VAOPGCPREC 8-2003.  Therefore, provided 
that the VCAA notice requirements were met for the original 
service connection claims, further VCAA notice is not 
required.  Id.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the April 2002 and May 2002 VCAA letters 
satisfied the notice requirements with respect to the 
veteran's service connection claims by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; and (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  By way of 
letters dated in April 2002 (addressing the issue of service 
connection for a low back disability) and May 2002 
(addressing the issue of service connection for irritable 
bowel syndrome, then claimed as service connection for acute 
stomach problems and lactose intolerance), the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claims, evidence 
already submitted and/or obtained in his behalf, the evidence 
VA would attempt to obtain, and the evidence he was 
responsible for obtaining or could choose to obtain.  
Additionally, he was informed that with respect to the types 
of information necessary to substantiate his claim, "[i]f 
there are additional records, you can send them directly to 
us, or you can ask us to help get them for you."  This 
logically encompasses a request that the veteran submit any 
evidence in his possession that pertains to his service 
connection claims.  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The April 2002 and May 2002 VCAA letters were issued prior to 
the RO's November 2002 decision granting service connection 
for IBS and  a low back disability and assigning initial 
ratings for those disabilities.  Thus, there was no error in 
the timing of the VCAA notice provided with respect to these 
service connection claims.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). 

Furthermore, with respect to the precise issues currently on 
appeal, the April 2004 Statement of the Case and the July 
2005 Supplemental Statement of the Case issued in connection 
with the appellant's appeals on the downstream issues of 
higher initial ratings notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claims were denied.  He was on notice that in 
order to substantiate his claim he would have to show that 
his condition had become worse or was worse than currently 
evaluated.  At his January 2005 Board hearing, he 
demonstrated actual notice of this fact, insofar as he 
described in detail the severity of his conditions and 
requested new VA examinations that he believed would show his 
conditions to be more severe than currently evaluated.  Since 
the Board date of the hearing additional records of treatment 
have been submitted and received and additional VA 
examinations have been conducted.  He and his representative 
also demonstrated actual knowledge of his and VA's roles in 
ensuring that VA received all relevant evidence in this case.  
In sum, the appellant has been provided a meaningful 
opportunity to participate in development of the claims on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  All identified pertinent treatment records and 
reports of VA examinations have been obtained and associated 
with his claims file.  As noted above, new VA examinations 
were scheduled and performed in May 2005, pursuant to the 
veteran's request at his January 2005 Board hearing.

In light of the foregoing, the Board finds that VA has 
satisfied both its duty to notify and assist the veteran in 
this case, so that adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  

Factual Background

The veteran's service medical records reveal that the veteran 
injured his lower back on two occasions.  In March 1983, he 
was noted to have complaints of low back pain as a result of 
carrying his suitcase and duffle bag.  Musculoskeletal low 
back pain was diagnosed.  In December 1985, he again 
complained of low back pain and reported to his examining 
physician that it hurts to bend over.  Low back strain was 
diagnosed.  Beginning in May 1986, the veteran presented to a 
service department treatment facility on a number of 
occasions with complaints of abdominal pain after meals as 
well as loose stools.  The veteran was subsequently 
determined by a gastroenterologist, in October 1986, to have 
lactose intolerance.

At the veteran's initial post-service VA examination in 
October 2002, he related a history of abdominal pain, 
cramping, and bloating in service as well as chronic 
intermittent back discomfort.  He reported that he has 
intermittent diarrhea when he is under emotional stress.  He 
also stated that he tends to get lower abdominal cramps with 
loose stools.  With respect to his back, the veteran reported 
no radiculopathy, paresthesias, pain, or discomfort in either 
lower extremity.  He said that he works as a full time driver 
and works in delivery.  After an eight-hour day, he said he 
experiences mild low back discomfort.  Physical examination 
disclosed a supple abdomen.  Bowel tones were normal.  There 
was no significant tenderness, organomegaly present, or 
masses appreciated.  Examination of the lumbosacral spine 
disclosed a normal lordotic curvature.  There was no 
paraspinous musculature tenderness noted.  There was no 
tenderness noted over the SI joints or the sciatic notch.  
Flexion of the lumbosacral spine was from 0 to 95 degrees.  
Extension was from 0 to 30 degrees.  Lateral flexion was from 
0 to 30 degrees to the right and left with rotational 
movement from 0 to 30 degrees to the right and left.  
Straight leg raises were from 0 to 90 degrees, bilaterally.  
Neurological examination was normal.  Deep tendon reflexes 
were 2+ and equal, bilaterally.  An x-ray of the lumbar spine 
was interpreted to reveal evolving mild to moderate 
osteoarthritic change at the L5-S1 level.  Irritable bowel 
syndrome, diarrhea predominant, lactose intolerance, and 
lumbosacral degenerative joint disease, L4-5, L5-S1 were the 
pertinent diagnoses.

Service connection for lumbosacral strain with degenerative 
joint disease, rated 10 percent disabling effective from 
February 2002, and service connection for irritable bowel 
syndrome with diarrhea, rated noncompensably disabling 
effective from February 2002, was established by an RO rating 
action dated in November 2002. 

VA outpatient treatment records compiled between February 
2003 and  
June 2004 show evaluation and treatment, including ibuprofen 
600 mg, as needed, and physical therapy, for complaints of 
back pain.  In June 2004, it was noted that the veteran's 
pain averages 6/10 and is most noticeable when the veteran is 
more sedentary or at work lifting heavy loads.  It was noted 
that his chronic abdominal symptoms include bloating and 
infraumbilical pain typically after eating.  His pain was 
reported to be usually relieved by loose/diarrheal bowel 
movement, which follows shortly after onset of symptoms.  The 
veteran denied constipation.  He reported occasional nausea 
and no vomiting.  There was no dyschezia (difficult or 
painful evacuation of feces) or tenesmus (ineffectual and 
painful straining at stool) and no BRBPR (bright red blood 
per rectum). 

The veteran was examined by his private physician in July 
2004 for complaints of IBS with a reported history of blood 
in his stool approximately one month ago.  Abdominal 
examination revealed positive bowel sounds.  There was no 
guarding/rebound.  The abdomen was soft.  There was diffuse 
tenderness.  IBS was diagnosed and the veteran was advised to 
increase fiber in his diet.

In November 2004, a VA small bowel follow-through study was 
interpreted to be normal.  There was no bowel wall 
thickening, stricture or definite mass.  

At his hearing in January 2005, the veteran testified that 
his employment involves a lot of physical labor, which daily 
results in a lot of strain on his back.  The veteran further 
testified that because of his stomach condition his diet 
excludes red meat and pork and that job stress was always 
bothering his stomach.  He described by his own testimony and 
through his representative diarrhea 12 days a month, runny 
stools all the time alternating with constipation, frequent 
passing of gas, and cramping in the stomach.  He indicated he 
had switched from running to bike riding due to his back, 
would over-exert himself at times resulting in more back 
pain, and was frequently taking ibuprofen or Tylenol.  He 
also indicated that his stomach problems limited his ability 
to tolerate his pain medications.  He indicated that he 
continued to work but he was nervous about his ability to 
maintain his manual labor employment despite his back 
problems.  He also indicated that he had some administrative 
background and was computer literate, but that the starting 
pay for alternative jobs utilizing these non-manual-labor 
skills would not be enough to pay his rent.

On his most recent VA examination in May 2005, the veteran's 
examiner noted that the veteran had the onset of abdominal 
pain, bloating, and cramping in 1983, which the veteran noted 
over the years was associated with the consumption of dairy 
products.  It was also noted that the veteran had a history 
of intermittent periods of abdominal bloating associated with 
loose stools when he is under stress.  The examiner noted 
that there was no history of rectal bleed, fever, chills, or 
weight loss and that a CBC done in 2004 was found to be 
normal with no evidence of anemia.  The veteran reported that 
taking Psyllium one teaspoon each morning is helpful in 
maintaining regularity in his bowel pattern and reducing the 
episodes of loose stools.  He further reported that if he is 
normally not under emotional stress, he notes a significant 
reduction in symptoms.  On physical examination, the abdomen 
was found to be flat and supple.  Bowel tones were normal.  
No significant tenderness was elicited.  There was no 
organomegaly, distension or other abnormality.  IBS, diarrhea 
predominant, and controlled lactose intolerance were the 
diagnoses.  The examiner stated that the veteran's IBS is 
mild with minimal disturbance of bowel function with 
occasional episodes of abdominal bloating.  He noted further 
that the veteran's symptoms are being controlled for the most 
part with a single dose of Psyllium on a daily basis.

The veteran was also afforded a VA examination of his back in 
May 2005.  The examiner noted that the veteran had a motor 
vehicle accident in March 2005 and that subsequently his low 
back pain has worsened.  The veteran reported that his back 
pain is chronic and relieved when he sits straight up or when 
he leans forward with the back flexed.  It was noted that 
there was no radiation of pain into the lower extremities and 
no bowel or bladder problems.  On physical examination of the 
lumbar spine, there was a slight decrease in the lordotic 
curvature.  There was minimal tenderness over the lumbar 
spine in the midline to direct palpation and no paraspinal 
muscle spasm detected and no tenderness over the sciatic 
notch.  Lumbar flexion was to 0 to 100 degrees, extension 
from 0 to 20 degrees, lateral bending from 0 to 10 degrees, 
right and left.  The thoracolumbar rotation was from 0 to 45 
degrees, bilaterally.  The examiner noted that the veteran 
had muscular thighs, which were symmetrical, bilaterally.  
Quadricep strength was 5/5 against resistance.  Sensation was 
intact to sharp/dull stimuli in both lower extremities.  Deep 
tendon reflexes were 1-2+, bilaterally.  On repetitive 
exertional testing on one out of ten toe touches, lumbar 
flexion was from 0 to 100 degrees and remained with unchanged 
arc at ten out of ten repetitions with a slight increase in 
back pain as the exercise progressed.  An x-ray of the lumbar 
spine showed minimal L4-5 interspace narrowing, without 
significant abnormality.  The examiner stated that no 
additional assignment of degrees of functional impairment are 
warranted for the lumbosacral spine on the basis of 
repetitive use, due to pain with use, limited endurance, 
fatigue, and primary weakness.  He added that flare-ups are 
not characteristic.  Lumbosacral strain with degenerative 
joint disease was diagnosed.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31 (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.
 
A.  The Low Back Disorder

The RO has assigned a 10 percent rating for the low back 
disorder under Diagnostic Code 5295-5010, which provides for 
the evaluation of lumbosacral strain.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  VA may apply the version of the 
regulation that is most favorable to the veteran from the 
effective date of the new criteria, but only the former 
criteria are to be applied prior to the effective date of the 
new criteria.  See VAOPGCPREC 3-2000.

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for lumbosacral strain when the disorder is shown 
to be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), with a severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent). A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective before and after September 23, 2002).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain). 38 C.F.R. § 
4.71a, The Spine (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  The veteran's service-connected 
spine disorder, however, does not involve intervertebral disc 
syndrome. 

The revised rating criteria at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004), are as follows:

      Unfavorable ankylosis of the entire spine (100 percent);

      Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (effective from September 26, 
2003), Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2),  
Diagnostic Code 5327 (2004).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2004).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  Disability of 
the thoracolumbar and cervical spine segments is to be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6) (2004).

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. §§ 
4.40, 4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed the medical evidence in its entirety 
to include VA examination reports of October 2002 and May 
2005, the treatment records, and the veteran's personal 
testimony in January 2005.  The physical examinations reveal 
that the veteran has an essentially normal range of motion of 
the low back in forward flexion and lateral rotation but mild 
to moderately limited range of motion in extension and 
lateral bending with complaints of pain.  X-rays taken in 
October 2002 corroborate that the veteran has evolving mild 
to moderate osteoarthritic changes at the L5-S1 level and 
provide objective corroboration of his complaints of pain.  
The May 2005 examination showed that the veteran complained 
of continued back pain and there was minimal tenderness on 
palpation of the spinous processes in the midline region.  
There were no paraspinal muscle spasms or findings of any 
neurological deficits.  Range of motion of the back was 0 to 
100 degrees in forward flexion, 0 to 20 degrees in extension.  
Lateral flexion to the right and left was 0 to 10 degrees.  
The veteran was able to rotate from 0 to 45 degrees in both 
directions.  Although forward flexion and lateral rotation 
appear to have been "normal" or better, in May 2005 
extension and lateral flexion were limited and pain was 
present.  Taking into account the positive X-ray findings in 
October 2002, and affording every benefit of the doubt in 
favor of the veteran, these range of motion findings 
demonstrate the presence of moderate limitation of motion 
under the old rating criteria for a 20 percent rating set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Affording the veteran all benefit of the doubt, a rating of 
20 percent under the criteria in effect prior to September 
26, 2003, under Diagnostic Code 5292, for moderate limitation 
of motion of the lumbar spine, is warranted.  The question is 
a close one, but the degree of impairment shown at VA 
examinations is more closely approximated by a finding of 
moderate limitation of motion (warranting a 20 percent 
rating) as opposed to only slight limitation of motion 
(warranting a 10 percent rating).  For the reasons discussed 
below, this rating is to be applied for the full pendency of 
the veteran's claim.  

The next higher rating of 40 percent is not warranted under 
the old Diagnostic Code 5292 or Diagnostic Code 5295 because 
there is no evidence meeting or approximating the criteria of 
severe limitation of motion or severe disability manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Physical findings at the October 2002 VA 
examination did not in any way suggest a severe disability - 
the examination revealed only positive pathology on X-ray 
with credible complaints of pain from the veteran.  
Similarly, the results of the May 2005 VA examination were in 
no sense commensurate with a severe disability - there was 
slight decrease in lordotic curvature, minimal tenderness of 
the lumbar spine, no paraspinal muscle spasm, and only slight 
increase in back pain back pain on repeated movements.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (effective before and 
after September 23, 2002).

With regard to the functional impairment caused by the pain 
as set forth in the Deluca case, the recent VA examination 
showed that the veteran reported back pain, with a slight 
increase of pain on repeated use.  However, the examiner 
stated that no additional assignment of degrees of functional 
impairment was warranted for the lumbosacral spine on the 
basis of repetitive use, due to pain with use, limited 
endurance, fatigue, and primary weakness.  He added that 
flare-ups are not characteristic of the veteran's disability.  
In view of the mild to moderate range of motion findings at 
VA examination with little or no additional functional 
impairment due to pain, flare-ups, extended use, etc., the 
Board finds that the functional pain caused by the low back 
disorder is included in the 20 percent rating the Board 
assigns today.  

With regard to the new rating criteria, a rating greater than 
20 percent would not be warranted because there is no 
evidence meeting or approximating unfavorable ankylosis of 
the entire thoracolumbar spine (50 percent); or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine 
(40 percent).  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (effective from 
September 26, 2003), Diagnostic Codes 5235 to 5243.

Additional or alternative ratings under the old or new 
neurological rating codes would not be appropriate because, 
as noted above, the recent VA examinations showed no 
neurological deficits.   

In reaching this determination, the Board has reviewed the 
entire record and finds that the 20 percent disability 
evaluation reflects the most disabling the veteran's low back 
disorder has been at any time since February 2002 (the date 
of the claim for service connection) under all applicable 
rating criteria.  Thus, the Board concludes that a stage 
rating is not warranted.  Fenderson, Id.  Further, the Board 
has considered the older rating criteria as applied to the 
full pendency of the veteran's initial claim, and the newer 
criteria only from their effective date forward.  See 
VAOPGCPREC 3-2000.  

B.  IBS

The veteran's IBS is rated under 38 C.F.R. § 4.14, Diagnostic 
Code 7319.  Under this Code, a noncompensable rating is 
warranted for mild impairment with disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is warranted for moderate impairment with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is warranted for severe 
impairment with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

While the veteran has complaints of abdominal discomfort and 
bouts of diarrhea, the abdominal distress is not shown to be 
frequent or constant and his problems with diarrhea are not 
indicated to cause more than minimal impairment.  Medical 
reports of examination and testing tend to show that the 
veteran has a normal digestive system.  In addition, he had a 
normal small bowel study and is not shown to be malnourished 
or dehydrated.  There are no findings that the veteran has 
any colonic abnormality, and on recent VA examination, the 
examiner described his condition as mild with minimal 
disturbance of bowel function.  He was described as having 
occasional episodes of bloating, and his symptoms were being 
controlled for the most part with a single dose of Psyllium a 
day.  The veteran has not experienced any weight loss 
attributable to his service-connected disorder and his 
symptoms are shown to be correctable with diet.  The veteran 
has described what he contends is a greater level of 
disability, and is competent to so state, but this has not 
been corroborated or supported by clinical records of 
treatment or findings on examination of the veteran.  As to 
the precise level of disability, the Board attaches greater 
weight to the VA examination results, records of treatment, 
and digestive system studies, conducted with the medical 
expertise of VA physicians, than to the veteran's lay 
descriptions of his disability.  The preponderance of the 
evidence is accordingly against the claim.  The preponderance 
of the evidence shows the disorder be no more than mild with 
disturbances of bowel function and occasional abdominal 
distress, which are the criteria for a non-compensable 
rating.  The requirements for a compensable evaluation --  
moderate disability, with frequent episodes of bowel 
disturbance with abdominal distress -- have not been met or 
approximated, so that the benefit of the doubt is not to be 
afforded as to whether the next higher rating is warranted.  
Rather, the medical evidence shows that the condition is 
mild, with minimal disturbance of bowel function.  See 38 
C.F.R. §§ 3.102, 4.7, 4.114 (Diagnostic Code 7319). 
 
As described above, in reaching this decision, the Board has 
considered the doctrine of granting the benefit of the doubt 
to the appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.  
The preponderance of the evidence is against the claim.  
Further, the Board has considered with respect to the 
veteran's IBS that the veteran may be entitled to a staged 
rating for this disorder.  See Fenderson, 12 Vet. App. At 
119.  The medical evidence indicates that veteran's IBS has 
been relatively stable since the date of claim, so that a 
staged rating is not indicated.  For example, in addition to 
the May 2005 VA examination results as described directly 
above, a November 2004 VA small bowel follow-through study 
was normal, VA treatment records described pain after eating 
relieved by bowel movements and with no positive objective 
findings described, and at the veteran's October 2002 VA 
examination bowel tones were normal, there was no significant 
tenderness, there was no organomegaly, rectal examination was 
normal, and stool was brown and hemoccult negative.  These 
medical findings all support the Board's factual conclusion 
that the veteran's IBS is productive of no more than mild 
disturbances of bowel function with occasional episodes of 
abdominal distress.  Accordingly, a compensable rating for 
irritable bowel syndrome is not warranted.


ORDER

An initial evaluation of 20 percent, for lumbosacral strain 
with degenerative joint disease, is granted.

A higher (compensable) initial evaluation for irritable bowel 
syndrome (IBS) with diarrhea is denied. 




	                        
____________________________________________
	S. Higgs
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


